Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “drive unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
the camera and processor of paragraph 0060 as published and/or of Figure 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14, 15, 18-21, 24, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0228891 A1 to Ward.
Claim 1. A system configured to determine the location of a toolpiece, the system comprising: Ward [Abstract] teaches TOOL TRACKING a system for determining the location of a toolpiece
a tool carrying a toolpiece and comprising an imaging device configured to capture images of the environment around the tool, the tool being actuable to manipulate the toolpiece to work on a workpiece; Ward [0008] teaches the toolpiece is carried by a tool and the tool comprises an imaging device for capturing images of the environment around the tool
and an image processor remote from the tool and communicatively coupled to the imaging device in order to receive images therefrom and having access to reference data representing an expected environment, the image processor being configured to compare an image captured by the imaging device with the reference data to identify a match therebetween and to determine in dependence on characteristics of that match the location of the toolpiece; Ward [0008] teaches and the system comprises an image processor communicatively coupled to the imaging device for receiving images therefrom and having access to one or more reference images of an expected environment, the image processor being configured to compare an image captured by the imaging device with at least one reference image to identify a match therebetween and to determine in dependence on characteristics of that match the location of the toolpiece.
wherein the system is configured to cause the tool to transmit images captured by the imaging device to the image processor in response to actuation of the tool and the tool is configured to inhibit the transmission of images captured by the imaging device to the image processor except in response to actuation of the tool. Ward [0040] teaches the tool comprises a camera 16. In this example the camera is attached to the body 2 of the tool, but it could be attached elsewhere on the tool. When the tool is in operation the camera 16 captures a video stream depicting the environment around the tool.
Ward [0078] teaches the tool may be actuated when the operator indicates that the requisite operation should proceed, e.g. by actuating switch 14, or by the tool automatically starting the operation when it senses that the toolpiece is correctly 
Claim 2. A system as claimed in claim 1, wherein: the image processor is configured to compare an image captured by the imaging device with the reference data by applying one or more geometric transformations to one or both of the image and the reference data so as to achieve a match therebetween; and the said characteristics of the match include the nature of the geometric transformations for which the match is achieved. Ward [0011]
Claim 3. A system as claimed in claim 1, wherein the reference data comprises reference images and the image processor has access to a reference location corresponding to each reference image, and the image processor is configured to determine the location of the toolpiece in dependence on the reference location for the at least one reference image matched to the image captured by the imaging device. Ward [0012]
Claim 4. A system as claimed in claim 3, comprising a data store storing the or each reference image and the or each corresponding reference location. Ward [0013]
Claim 5. A system as claimed in claim 3, wherein the reference images are photographs or simulation images. Ward [0014]
Claim 7. A system as claimed in claim 1, wherein the reference data is a machine learning data set whereby an image captured by the tool can be associated with a respective reference location. Ward [0012]
Claim 8. A system as claimed in claim 1, wherein the imaging device is a camera capable of determining the range from the camera to a plurality of subjects represented in the image captured by the imaging device, and the reference data is a three-dimensional representation of an expected environment. Ward [0015]
Claim 9. A system as claimed in claim 1, comprising a memory storing a predetermined spatial relationship between the imaging device and the toolpiece, and wherein the processor is configured to determine the location of the toolpiece in dependence on the predetermined spatial relationship. Ward [0016]
Claim 10. A system as claimed in claim 1, wherein the tool has an automatically configurable operating mode, the system comprises a memory configured to store for each of a plurality of locations an indication of a respective operating mode, and the image processor is configured to determine whether the determined location of the toolpiece corresponds to one of the stored locations and if it does to configure the tool to operate in the operating mode indicated in respect of that location. Ward [0018]
Claim 11. A system as claimed in claim 10, wherein the operating mode is one of a maximum torque, a maximum force, an operating speed and an operating direction. Ward [0019]
Claim 12. A system as claimed in claim 10, wherein the image processor is configured to inhibit operation of the tool if the location of the toolpiece does not correspond to one of the stored locations. Ward [0020]
Claim 14. A system as claimed in claim 1, comprising a secondary mechanism configured to estimate the location of the tool, and the image processor is configured to select a subset of the reference data for comparison with an image captured by the imaging device in dependence on a location of the tool estimated by the secondary mechanism. Ward [0022]
Claim 15. A system as claimed in claim 14, wherein the secondary mechanism comprises a radio transmitter comprised by the tool, a plurality of radio receivers configured to receive radio signals transmitted by the radio transmitter, and a processor configured to process the signals received by the radio receivers to estimate the location of the tool. Ward [0023]
Claim 18. A system as claimed in claim 1, wherein the image processor is configured to, on identifying a match between an image captured by the imaging device and a reference image, to compare non-matched portions of the captured image and the reference data, and on identifying non-matched portions that have corresponding offsets from matched portions of the respective images but that differ substantially from each other, determine those non-matched portions as representing an obscured part of the environment. Ward [0025]
Claim 19. A system as claimed in claim 18, wherein the image processor is configured to, on identifying an obscured part of the environment, subsequently ignore portions of the reference image(s) representing the obscured part of the environment when comparing an image captured by the imaging device with the reference data. Ward [0026]
Claim 20. A system as claimed in claim 18, wherein the image processor is configured to, on identifying an obscured part of the environment, store an image captured by the imaging device as reference data representing the obscured part of the environment. Ward [0027]
Claim 21. A system as claimed in claim 1, wherein the tool comprises at least one inertial motion sensor configured to sense motion of the tool, the tool is configured to provide output from the inertial motion sensor to the image processor, and the image processor is configured to, if it is inhibited from deriving a position for the toolhead in dependence on an image captured by the imaging device, derive a position for the toolhead in dependence on data from the motion sensor. Ward [0028]
Claim 24. A system as claimed in claim 1, wherein the system is configured to cause the tool to preferentially transmit images captured by the imaging device to the image processor in response to actuation of the tool. Ward [0040] and [0078]
Claim 25. A system as claimed in claim 1, wherein the tool comprises a memory and the tool is configured to store in the memory images captured by the imaging device and to, in response to actuation of the tool, transmit to the image processor images stored in the memory. Ward [0040] and [0078]
Claim 27. A hand-held assembly tool comprising: a toolpiece or a mechanical coupling configured to attach to a toolpiece; Ward [Fig 1., element 6]
a drive unit configured to drive the toolpiece or the coupling to move so as to perform an assembly operation; Ward [Fig 1., element 13]
an imaging device configured to capture images of the environment around the tool; Ward [Fig 1., element 16]
and a memory configured to store image data captured by the imaging device; Ward [0013] teaches the system may comprise a data store storing the or each reference image and the or each corresponding reference location., [0027]
and the tool is configured to transmit externally of the tool image data stored in the memory in response to actuation of the drive unit, wherein the tool is configured to inhibit the transmission of images captured by the imaging device except in response to actuation of the tool. Ward [0040] teaches the tool comprises a camera 16. In this example the camera is attached to the body 2 of the tool, but it could be attached elsewhere on the tool. When the tool is in operation the camera 16 captures a video stream depicting the environment around the tool. The video stream is passed to a local control unit 17. The local control unit transmits the video stream wirelessly via an antenna 18 and a remote antenna 19 to a remote processing unit 20. The remote processing unit 20 can process the video stream in a manner that will be described below in order to estimate the location of the tool, specifically the head 4 of the tool and most specifically the toolpiece 6. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2002/0038159 A1 to Gass.
Claim 1. A system configured to determine the location of a toolpiece, the system comprising: Gass [Abstract] teaches a processing tool and a processing device for processing a workpiece (5) that is located in a predetermined processing area (1), at a plurality of processing points (4, 4'). A recognition device (20) recognizes the individual processing points (4, 4') on the workpiece (5) or determines a relative position between the processing tool (7) and the workpiece (5).
a tool carrying a toolpiece and comprising an imaging device configured to capture images of the environment around the tool, the tool being actuable to manipulate the toolpiece to work on a workpiece; Gass [0043] teaches the process system comprises at least one process tool 7 for processing the workpiece 5 at each process site 4 and a recognizing means 20. The recognizing means 20 is devised to identify each of the process sites 4 on the workpiece.
Gass [0053] teaches the referring now to FIG. 4 there is illustrated an embodiment of the recognizing means 20 including an image processing means 21 and an image memory 22. Irrespective of whether the imaging means 20a is mounted on the housing of the process tool 7
and an image processor remote from the tool and communicatively coupled to the imaging device in order to receive images therefrom and having access to reference data representing an expected environment, the image processor being configured to compare an image captured by the imaging device with the reference data to identify a match therebetween and to determine in dependence on characteristics of that match the location of the toolpiece; Gass [Abstract] teaches the recognition device (20, 200) preferably comprises an image pick-up device, which is placed on or integrated in the tool (7) or an image pick-up device which picks up an image of the whole processing area (1) and evaluates it.
Gass [0053] teaches the image processing means 21 compares a pixel map imaged by the imaging means 20a to the programmed maps of the process sites memorized in the image memory 22 and outputs the identification signal ES as to identification of a programmed process site to the process parameter programming means 8 when agreement is established between the imaged pixel map and the memorized pixel map of the process sites.
wherein the system is configured to cause the tool to transmit images captured by the imaging device to the image processor in response to actuation of the tool and the tool is configured to inhibit the transmission of images captured by the imaging device to the image processor except in response to actuation of the tool. Gass [0046] teaches Irrespective of the sequence in which the operator then implements bolting at individual bolting sites, the process system is able to recognize on each bolting operation which process site is involved and by outputting the identification signal ES programs the corresponding process parameters (e.g. torque and/or torsion angle)…
Gass [0050] teaches the imaging means serves as a kind of "target telescope" with which the operator can "shoot" the process site concerned and on the basis of the imaged data the process site is identified.
Gass [0059] teaches when using the imaging means in accordance with the invention in conjunction with a counter means it can also be assured that the predefined number of process operations has been implemented at the correct process sites
Claim 27. It similarly recited to claim 1. Therefore has been reviewed and analyzed in the same way as claim 1. See the above analysis. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and similarly recited claim 27) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10521929 B2 in view of US 2002/0038159 A1 to Gass. Ward and Gass are both in the same field of toolpieces coupled to an imaging devices to capture images for processing. Although not claimed, Ward [0040] and [0078] teaches the system is configured to cause the tool to transmit images captured by the imaging device to the image processor in response to actuation of the tool and the tool is configured to inhibit the transmission of images captured by the imaging device to the image processor except in response to actuation of the tool. It would have been obvious to one of ordinary skill in the art to modify Ward with Gass [0046], [0050] and [0059] to arrive at the limitation as recited in claim 1. 
16/961739
US 10521929 in view of US 2002/0038159
A system configured to determine the location of a toolpiece, the system comprising: a tool carrying a toolpiece and comprising an imaging device configured to capture images of the environment around the tool, 
A system configured to determine the location of a toolpiece carried by a tool comprising an imaging device configured to capture images of the environment around the tool, the system comprising:
the tool being actuable to manipulate the toolpiece to work on a workpiece;
Gass [0043] teaches the process system comprises at least one process tool 7 for processing the workpiece 5 at each process site 4 and a recognizing means 20. The recognizing means 20 is devised to identify each of the process sites 4 on the workpiece.
Gass [0053] teaches the referring now to FIG. 4 there is illustrated an embodiment of the recognizing means 20 including an image processing means 21 and an image memory 22. Irrespective of whether the imaging means 20a is mounted on the housing of the process tool 7

and an image processor remote from the tool and communicatively coupled to the imaging device in order to receive images therefrom and having access to reference data representing an expected environment, the image processor being configured to compare an image captured by the imaging device with the reference data to identify a match therebetween and to determine in dependence on characteristics of that match the location of the toolpiece;
an image processor communicatively coupled to the imaging device so as to receive images therefrom, said image processor being configured to: access a plurality of reference images representing an expected environment from a data store; compare an image captured by the imaging device with at least one reference image to identify a match there between; access a reference location corresponding to each reference image from the datastore; and determine the location of the toolpiece in dependence on the reference location for the at least one reference image matched to the image captured by the imaging device
wherein the system is configured to cause the tool to transmit images captured by the imaging device to the image processor in response to actuation of the tool and the tool is configured to inhibit the transmission of images captured by the imaging device to the image processor except in response to actuation of the tool.
Gass [0046] teaches Irrespective of the sequence in which the operator then implements bolting at individual bolting sites, the process system is able to recognize on each bolting operation which process site is involved and by outputting the identification signal ES programs the corresponding process parameters (e.g. torque and/or torsion angle)…
Gass [0050] teaches the imaging means serves as a kind of "target telescope" with which the operator can "shoot" the process site concerned and on the basis of the imaged data the process site is identified.
Gass [0059] teaches when using the imaging means in accordance with the invention in conjunction with a counter means it can also be assured that the predefined number of process operations has been implemented at the correct process sites



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661